Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered.
In response to FINAL-Office Action mailed on 03/07/2022, applicants’ response dated 08/01/2022 is acknowledged; in said response applicants’ have amended claim 15 and cancelled claim 11. Amended claims 6-7, 10 and 12-24 are pending in this and are now under consideration for examination. Upon further review, the following new claims objections and rejections are applied to pending amended claims 6-7, 10 and 12-24.  
Claim Objections
	I. Claim 7 is objected due to informality: examiner suggests amending the claim to be in correct form and as follows; “The subtilisin variant of claim 6, wherein said variant  further comprises an amino acid sequence comprising one or more substitutions selected from: …”. 
	II. Claim 15 is objected to because of the following informality:  
	Applicant is advised that should claim 12 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. Claim 12 recites “…parent comprising the of SEQ ID NO: 2”; and claim 15 also recites “…the reference subtilisin comprises the amino acid sequence of SEQ ID NO: 2”, and thus claims 12 and 15 are similar in scope and refer to the identical subject-matter. See MPEP § 706.03(k). Clarification and correction is required.
	III. Recitation of “and/or” in claim 16 (in lines 7 and 12); and in claim 21 (line 4) makes the claims indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. Appropriate correction is required.
	IV. Claim 17 is objected to, due to the following informality: Claim 17 refers to essential subject-matter “assay of Example 1”. Examiner suggests that applicants’ make a direct reference to the substrate i.e., substrate for the assay is N-succinyl-alanine-proline-phenylalanine-p-nitroanilide (N-suc-AAPF-pNA) or dimethyl casein substrate as recited in claim 16. Appropriate correction is required.
Double Patenting rejection
	Claim 15 is rejected to under 37 CFR 1.75 as being duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Examiner takes the position that the scope of claim 12 and the rejected claim 15 are one and the same.

Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 16 and claim 17 depending therefrom; and claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 16 and 21 recites the phrase “… and/or …”. The metes and bounds of claims 16 and 21 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required.
II. Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 17 recites the phrase “… assay of Example 1 …”. The metes and bounds of claim 17 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. It is unclear if Applicant intends to limit the substrate solely to what is being described in Example 1 i.e., substrate for the assay is N-succinyl-alanine-proline-phenylalanine-p-nitroanilide (N-suc-AAPF-pNA) or dimethyl casein substrate as recited in claim 16 or if other substrates are encompassed by the claims?. Where possible, claims are to be complete in themselves, incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. In other words, trying to incorporate by reference limitations that can be easily defined in the claims. Regarding specification/claims as set forth in MPEP 2173.05(s) states that where possible, claims are to be complete in themselves and that in the instant case, there is clearly a practical way to define the desired limitations in words. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Clarification and correction is required.
	III. Claim 21 is rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 is indefinite in the recitation of “ … enzyme derivatives”. As written, one cannot determine if the term refers to ‘functions of several real variables’ of the claimed enzyme(s)derivatives or ‘structural variables’ of claimed enzyme derivatives (unlimited structures or structurally undefined molecules or functionally variable molecules). The metes and bounds of the claims are unclear. For examination purposes, no patentable weight will be given to the term. It is not clear to the examiner as to what the phrase “…derivative…” means in the context of the above claims, is this synonymous with “obtained from specific source or having specific structures? or does it include natural and man-made variants of unlimited/undefined structures thereof from any source? Furthermore, literally while the term “derived” means to “to isolate from or obtain from a source”, the above term could also mean “to arrive by reasoning i.e., to deduce or infer” or also mean “to produce from another substance”. It is noted that while the term “derivative” will encompass enzymes that are naturally found in specific organism(s) or from specific source; the term in its broadest reasonable interpretation will also encompass any variant of enzymes, artificially created and obtained from any organism or from any source and having undefined structural and functional variability. Clarification and correction is required.
IV. Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Regarding claim 24, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). In the present instance, claim 24 recites the broad recitation “… contacting surface…”, and the claims also recite “optionally … rinsing” “optionally, said item is dishware or fabric” which is the narrower statement of the limitation (range within range). It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Correction and clarification is required. Examiner suggests applicants’ consider writing additional new claims as dependent claims from claim 24. Clarification and correction is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
            Claims 6-7, 10 and 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/enablement, for the following reasons. The application is enabling for specific protease/subtilisin variants and having at least 85% amino acid sequence identity to SEQ ID NO: 2, having recited amino acid residue substitutions corresponding to amino acid residues of SEQ ID NO: 2 and having one or more modifications as recited in claims 6-7 and said variant substrate for the assay is N-succinyl-alanine-proline-phenylalanine-p-nitroanilide (N-suc-AAPF-pNA) or dimethyl casein substrate. However, the application does not reasonably provide enablement for any protein comprising any variant of any subtilisin having an amino acid sequence that is at least 85% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, said variant is capable of utilizing any undefined or unlimited substrates i.e., “Example 1” (as recited in claims 16-17; also see claims objections and 35 U.S.C. 112(b) rejections above for claim interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art. Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 6-7, 10 and 12-24 are so broad as to encompass any protein comprising any variant of any subtilisin having an amino acid sequence that is at least 85% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, said variant is capable of utilizing any undefined or unlimited substrates i.e., “Example 1”  (as recited in claims 16-17; also see claims objections and 35 U.S.C. 112(b) rejections above for claim interpretation).
 The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the essentially infinite number of proteins comprising an essentially unlimited number of variant sequences broadly encompassed by the claims and able to utilize any undefined or unlimited substrates i.e., “Example 1” (as recited in claims 16-17; also see claims objections and 35 U.S.C. 112(b) rejections above for claim interpretation). Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired recited activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function. However, in this case the disclosure is limited to specific protease/subtilisin variants and having at least 85% amino acid sequence identity to SEQ ID NO: 2, having recited amino acid residue substitutions corresponding to amino acid residues of SEQ ID NO: 2 and having one or more modifications as recited in claims 6-7 and said variant substrate for the assay is N-succinyl-alanine-proline-phenylalanine-p-nitroanilide (N-suc-AAPF-pNA) or dimethyl casein substrate.  
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims. Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 6-7, 10 and 12-24,  which encompasses any protein comprising any variant of any subtilisin having an amino acid sequence that is at least 85% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, said variant is capable of utilizing any undefined or unlimited substrates i.e., “Example 1” (as recited in claims 16-17; also see claims objections and 35 U.S.C. 112(b) rejections above for claim interpretation).
            The specification does not support the broad scope of claims 6-7, 10 and 12-24  because, the specification does not establish: (A) regions of any variant’s structure which may be modified without affecting the desired activity; (B) the general tolerance of the desired activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any protein comprising any variant of any subtilisin having an amino acid sequence that is at least 85% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, said variant is capable of utilizing any undefined or unlimited substrates i.e., “Example 1” (as recited in claims 16-17; also see claims objections and 35 U.S.C. 112(b) rejections above for claim interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of the identity of variant sequences and proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 6-7, 10 and 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite any protein comprising any variant of any subtilisin having an amino acid sequence that is at least 85% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, said variant is capable of utilizing any undefined or unlimited substrates i.e., “Example 1” (as recited in claims 16-17; also see claims objections and 35 U.S.C. 112(b) rejections above for claim interpretation). Only a few species of specifically identified variant(s) of SEQ ID NO: 2 is disclosed in the specification i.e., specific protease/subtilisin variants and having at least 85% amino acid sequence identity to SEQ ID NO: 2, having recited amino acid residue substitutions corresponding to amino acid residues of SEQ ID NO: 2 and having one or more modifications as recited in claims 6-7 and said variant substrate for the assay is N-succinyl-alanine-proline-phenylalanine-p-nitroanilide (N-suc-AAPF-pNA) or dimethyl casein substrate. No other specific variants having the ability to utilize any undefined or unlimited substrates i.e., “Example 1” (as recited in claims 16-17; also see claims objections and 35 U.S.C. 112(b) rejections above for claim interpretation) are disclosed. Specification fails to describe any other representative species by any identifying characteristics or properties. Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention.  
Consequently, there is no evidence that any other representative species of this infinite genus beyond the one disclosed that is listed above (SEQ ID NO: 2) were in the possession of the inventors at the time of filing. To satisfy the written description aspect of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these; and (2) a representative number of species within the genus must be disclosed. Because only a very small number of species of the claimed genus are disclosed, the claims fail to satisfy the written description requirement.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 7, 15-17 and 21 are objected due to various informalities.
Claim 15 is rejected to under 37 CFR 1.75 as being duplicate of claim 12.
Claims 16-17, 21 and 24 are rejected under 35 U.S.C. 112(b).
Claims 6-7, 10 and 12-24 are rejected under 35 U.S.C. 112(a) for enablement and written-description.
Conclusion
	None of the claims are allowable. Claims 6-7, 10 and 12-24 are objected/rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652